ORDER

PER CURIAM.
AND NOW, this 25th day of January, 2012, the Application for Leave to File Original Process is GRANTED. To the extent the Petition for Writ of Mandamus and/or Extraordinary Relief requests extraordinary relief, it is DENIED. To the extent the Petition for Writ of Mandamus and/or Extraordinary Relief requests mandamus relief, it is GRANTED. The Post Conviction Relief Act court is directed to provide Petitioner with court-appointed counsel, if warranted, within 60 days of this order. Additionally, the lower court is directed to dispose of the pending petition expeditiously.